1 Reported in 228 N.W. 350.
There are two actions. Plaintiff as guardian obtained a verdict for her ward for $1,000 because of personal injuries. In the other action plaintiff individually obtained a verdict for $295.55 because *Page 109 
of disbursements which she, as the mother of the injured child, necessarily incurred because of said injuries. Upon motion of defendants both verdicts were set aside and judgments ordered non obstante. The plaintiff in each of the actions appealed from such orders.
Mrs. Heiser drove her car in second gear southerly on Morgan avenue in Minneapolis. She traveled about 10 or 12 miles per hour and the accident happened in the middle of the block. From a point about 45 feet to the west from the center of the avenue and at the top of a 6 1/2-foot terrace, the 5 1/2-year old child, with a younger child on her sled behind her, coasted down into the street. Mrs. Heiser did not see the coasting children until about 3 feet from her car. She promptly turned her car to the left, attempting to avoid a collision, and stopped within a few feet. The sled collided. with the rear wheel. Perhaps it was in front of the wheel. It was partly broken down as if the wheel came against it. The little girl suffered a broken leg. These actions followed.
Mrs. Heiser had her car under reasonable control. The children were coasting from private grounds, not from an alley or street. It was 10:30 in the forenoon. The evidence does not disclose that she had any notice of the presence of the children. She had no reason to anticipate their doing what they did. We are unable to see wherein she failed to exercise ordinary care under the circumstances.
Both orders are affirmed. *Page 110